DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Tallitsch on 10/8/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 26 line 9, after the phrase “engagement with the ratchet” ---wherein a center of gravity of the locking pawl is at least near the pivot point of the locking pawl--- has been inserted.

Claim 27 has been cancelled.

In claim 32 line 9, after the phrase “engagement with the ratchet” ---wherein a center of gravity of the locking pawl is at least near the pivot point of the locking pawl--- has been inserted.

Claim 33 has been cancelled.

REASONS FOR ALLOWANCE
Claims 21-23, 25-26, 28-29, 31-32 and 34-35, and 37 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Fohl US Patent 5730384 teaches plurality of teeth, pawls, and ratchet but does not specifically disclose wherein a center of gravity of the locking pawl is at least near the pivot point of the locking pawl.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHAEL E GALLION/Examiner, Art Unit 3654